6. Stabilisation and Association Agreement between the EC and Bosnia and Herzegovina (
- On paragraph 22
draftsman. - (DE) Mr President, I have an oral amendment to paragraph 22, which I have agreed with other fellow Members. We must correct the text because it does not exactly represent the truth. After the Missing Persons Institute and following the semi-colon, we should change the sentence. I will read the change out in English now:
- 'urges the corresponding urgencies at the entity level to support the work of the state-level bodies by forwarding to them all the relevant information they gather;'.
(DE) That is paragraph 22. I do not see any opposition, so we will vote on it.
(The oral amendment was accepted)